



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bruce, 2018 ONCA 933

DATE: 20181120

DOCKET: C65305

Doherty, Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Derval Bruce

Appellant

Megan Howatt, for the appellant

Eric Siebenmorgen, for the respondent

Heard: November 16, 2018

On appeal from the sentence imposed on February 1, 2011
    by Justice Gary T. Trotter of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the sentence is varied but in one respect only. The credit for presentence custody is varied from 6 months to 6 months less one day.


